Execution copy



AMENDMENT NO. 1 TO CREDIT AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is made as of August
6, 2015 (the “Effective Date”) by and among BLACK HILLS CORPORATION, a South
Dakota corporation (the “Borrower”), the financial institutions listed on the
signature pages hereto (the “Banks”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), under that
certain Credit Agreement, dated as of April 13, 2015 (as amended, supplemented
or otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), by and among the Borrower, the Banks party thereto and the
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Credit Agreement, as
amended by this Amendment (the “Amended Credit Agreement”).


WHEREAS, the Borrower has requested that the Banks and the Administrative Agent
agree to make certain modifications to the Credit Agreement; and
WHEREAS, the Borrower, the Banks and the Administrative Agent have so agreed on
the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Banks and the Administrative Agent hereby agree as follows.
ARTICLE I - AMENDMENT
Effective as of the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Article III below, the Credit Agreement is
hereby amended as follows:
1.1    Section 1.1 of the Credit Agreement is hereby amended to add the
following new definitions thereto in the appropriate alphabetical order:
“SourceGas Acquisition” means the transactions contemplated in that certain
Purchase and Sale Agreement, dated as of July 12, 2015, as amended from time to
time (the “Acquisition Agreement”), among Alinda Gas Delaware LLC, Alinda
Infrastructure Fund I, L.P., Aircraft Services Corporation, and Black Hills
Utility Holdings, Inc., a Subsidiary of the Borrower; provided that the
SourceGas Acquisition shall have been consummated on or prior to July 12, 2016
or such later date prior to October 12, 2016 as shall be determined in
accordance with Section 7.1(e)(ii) of the Acquisition Agreement as in effect on
August 6, 2015.


“SourceGas Acquisition Debt Financing” means Indebtedness outstanding from time
to time in an aggregate principal amount not to exceed $1,890,000,000 that is
(i) assumed by the Borrower or any of its Subsidiaries in connection with the
SourceGas Acquisition, (ii) incurred by the Borrower or any of its Subsidiaries
to pay all or a portion of the cash consideration for the SourceGas Acquisition
and to pay the fees and expenses incurred in connection with the SourceGas
Acquisition, the SourceGas Acquisition Debt Financing and the other transactions
contemplated in connection therewith or (iii) incurred by the Borrower or any of
its Subsidiaries to refinance, extend, modify or replace any Indebtedness
described in clause (i) or (ii) above (provided that, after giving effect
thereto, the aggregate principal amount of all SourceGas Acquisition Debt
Financing does not exceed $1,890,000,000).


1.2    Section 7.15(f) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:




--------------------------------------------------------------------------------




(f)    if the Borrower consummates the SourceGas Acquisition, the following
Indebtedness of SourceGas Holdings LLC, SourceGas LLC or any of their respective
affiliates acquired in connection with the SourceGas Acquisition: (i) up to
$95,000,000 principal amount of 3.98% Senior Secured Notes, Series A, due
September 29, 2019 of SourceGas Holdings LLC, (ii) up to $325,000,000 principal
amount of 5.90% Senior Notes due 2017 of SourceGas LLC, and (iii) up to
$300,000,000 of secured or unsecured Indebtedness incurred after the date hereof
and prior to the consummation of the SourceGas Acquisition;


1.3    Section 7.17 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
Section 7.17 Recourse Leverage Ratio. The Borrower will not permit the Recourse
Leverage Ratio to exceed 0.65 to 1.00 at the end of any fiscal quarter; provided
that, if the Borrower consummates the SourceGas Acquisition, solely for the
first four fiscal quarters immediately following the SourceGas Acquisition
(inclusive of the fiscal quarter in which the SourceGas Acquisition occurs), the
maximum Recourse Leverage Ratio permitted under this Section 7.17 shall be
increased to (i) 0.70 to 1.00 as at the end of any fiscal quarter during such
four fiscal quarter period that the aggregate outstanding principal amount of
the SourceGas Acquisition Debt Financing (after giving effect to any prepayments
thereof) as of the end of such fiscal quarter is equal to or greater than
$1,250,000,000 and less than $1,460,000,000 or (ii) 0.75 to 1.00 as at the end
of any fiscal quarter during such four fiscal quarter period that the aggregate
outstanding principal amount of the SourceGas Acquisition Debt Financing (after
giving effect to any prepayments thereof) as of the end of such fiscal quarter
is equal to or greater than $1,460,000,000.


1.4    Line F6 of the form of Compliance Certificate attached as Exhibit B to
the Credit Agreement is hereby amended as follows:
6. Recourse Leverage Ratio
____:1.00
(ratio of (A) Line F3 to (B) Line F5 not to exceed 0.65 to 1.00 at the end of
any fiscal quarter; provided that, if the Borrower consummates the SourceGas
Acquisition, solely for the first four fiscal quarters immediately following the
SourceGas Acquisition (inclusive of the fiscal quarter in which the SourceGas
Acquisition occurs), the maximum Recourse Leverage Ratio permitted under this
Section 7.17 shall be increased to (i) 0.70 to 1.00 as at the end of any fiscal
quarter during such four fiscal quarter period that the aggregate outstanding
principal amount of the SourceGas Acquisition Debt Financing (after giving
effect to any prepayments thereof) as of the end of such fiscal quarter is equal
to or greater than $1,250,000,000 and less than $1,460,000,000 or (ii) 0.75 to
1.00 as at the end of any fiscal quarter during such four fiscal quarter period
that the aggregate outstanding principal amount of the SourceGas Acquisition
Debt Financing (after giving effect to any prepayments thereof) as of the end of
such fiscal quarter is equal to or greater than $1,460,000,000




2

--------------------------------------------------------------------------------




1.5    Schedule 5.2 to the Credit Agreement is hereby deleted and replaced in
its entirety with the Schedule 5.2 to the Credit Agreement attached as Exhibit A
to this Amendment.
1.6    Schedule 7.14 to the Credit Agreement is hereby deleted and replaced in
its entirety with the Schedule 7.14 to the Credit Agreement attached as Exhibit
B to this Amendment.
ARTICLE II- REPRESENTATIONS AND WARRANTIES
The Borrower hereby represents and warrants as follows:
2.1    This Amendment and the Amended Credit Agreement constitute legal, valid
and binding obligations of the Borrower and are enforceable against the Borrower
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally.
2.2    As of the date hereof and after giving effect to the terms of this
Amendment, (i) the Borrower shall be in full compliance with all of the terms
and conditions of the Amended Credit Agreement, and no Default or Event of
Default shall have occurred and be continuing and (ii) each of the
representations and warranties of the Borrower set forth in the Amended Credit
Agreement are true and correct in all material respects (unless such
representation or warranty is already qualified with respect to materiality, in
which case it shall be and remain true and correct in all respects) as of the
date hereof, except that if any such representation or warranty relates solely
to an earlier date it need only remain true in all material respects (unless
such representation or warranty is already qualified with respect to
materiality, in which case it shall be and remain true and correct in all
respects) as of such date.
ARTICLE III- CONDITIONS PRECEDENT
This Amendment shall become effective on the Effective Date, provided, however,
that the effectiveness of this Amendment is subject to the satisfaction of each
of the following conditions precedent:


3.1    The Administrative Agent shall have received:
a.    Counterparts of this Amendment duly executed by the Borrower, the
Administrative Agent and the Required Banks;
b.    Such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the authorization of the Acquisition, and any
other legal matters relating to the Acquisition, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel; and
c.    Such other documents and information as the Administrative Agent may
reasonably request.
3.2    All legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Required Banks.



3

--------------------------------------------------------------------------------






3.3    There has been no material adverse change in the business, assets,
operations, performance or condition, financial or otherwise, of the Borrower
and its subsidiaries taken as a whole, since the last day of the most recently
audited financial year of the Borrower.
ARTICLE IV- GENERAL
4.1    Expenses. The Borrower agrees to reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket expenses paid or incurred by the
Administrative Agent, including, without limitation, reasonable fees, charges
and disbursements of outside counsel to the Administrative Agent incurred in
connection with preparation, negotiation and execution of this Amendment and any
other document required to be furnished herewith.
4.2    Counterparts. This Amendment may be executed in any number of counterpart
signature pages, and by the different parties on different counterparts, each of
which when executed shall be deemed an original but all such counterparts taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart hereof via facsimile or electronic means shall for all purposes be
as effective as delivery of an original counterpart.
4.3    Severability of Provisions. Any provision in this Amendment that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of this Amendment are declared to be severable.
4.4    Governing Law. This Amendment, and the rights and duties of the parties
hereto, shall be construed and determined in accordance with the internal laws
of the State of New York.
4.5    Successors; Enforceability. The terms and provisions of this Amendment
shall be binding upon the Borrower, the Administrative Agent and the Banks and
their respective successors and assigns, and shall inure to the benefit of the
Borrower, the Administrative Agent and the Banks and the successors and assigns
of the Administrative Agent and the Banks.
4.6    Reference to and Effect on the Credit Agreement.
a.    Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Amended Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended and modified hereby.
b.    Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith (including, without limitation, all of the Loan Documents) shall
remain in full force and effect and are hereby ratified and confirmed.
c.    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Banks, nor constitute a waiver of any provision of the Amended Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

4

--------------------------------------------------------------------------------






d.     This Amendment shall constitute a Credit Document.


4.7    Headings. Section headings used in this Amendment are for reference only
and shall not affect the construction of this Amendment.
(signature pages follow)



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized representatives as of the day
and year first above written.




                        
 
BORROWER:
 
BLACK HILLS CORPORATION,
a South Dakota corporation


 
 
 
By:  /s/ Kimberly F. Nooney
Name: Kimberly F. Nooney
Title: Vice President - Treasurer


 
 
































Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------








                        
 
 
 
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and a Bank
 
 
 
By: /s/ Justin Martin
Name:Justin Martin
Title: Authorized Officer


 
 












Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------






                        
 
 
 
COBANK, ACB, 
as a Bank


 
 
 
By: /s/ John H. Kemper
Name: John H. Kemper
Title: Vice President
 
 




























Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------






                        
 
 
 
SCOTIABANK (IRELAND) LIMITED,
as a Bank


 
 
 
By: /s/ Sue Foster
Name: Sue Foster
Title: Chief Executive Officer


 
 
 
By: /s/ M. Allen
Name: M. Allen
Title: Company Secretary


 
 






Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------








                        
 
 
 
THE BANK OF NOVA SCOTIA,
as a Bank


 
 
 
By: /s/ Thane Rattew
Name: Thane Rattew
Title: Managing Director


 
 






Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------




                            
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Bank
 
 
 
By: /s/ Maria Ferradas
Name: Maria Ferradas
Title: Vice President


 
 






Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------




 
 
 
U.S. BANK NATIONAL ASSOCIATION,
as a Bank


 
 
 


By: /s/ Christian Marcks
Name: Christian Marcks
Title: Vice President




 
 








Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------




 
 
 
WELLS FARGO BANK, N.A.,
as a Bank
 
 
 
By: /s/ Nick Brokke
Name: Nick Brokke
Title: Vice President


 
 








Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------




Exhibit A
Schedule 5.2 to the Credit Agreement


SCHEDULE 5.2
BLACK HILLS CORPORATION SUBSIDIARIES
As of 08/06/15
 








Subsidiary Name






State of
Origin






BHC’s
Ownership
Description of Subsidiary’s Authorized Capital Stock, if not wholly owned






Material Subsidiary
1.
Black Hills Cabresto Pipeline, LLC
Delaware
100%
N/A
No
2.
Black Hills/Colorado Electric Utility Company, LP
Delaware
100%
N/A
Yes
3.
Black Hills/Colorado Gas Utility Company, LP
Delaware
100%
N/A
Yes
4.
Black Hills/Colorado Utility Company, LLC
Colorado
100%
N/A
Yes
5.
Black Hills/Colorado Utility Company II, LLC
Colorado
100%
N/A
Yes
6.
Black Hills Colorado IPP, LLC
South Dakota
100%
N/A
Yes
7.
Black Hills Electric Generation, LLC
South Dakota
100%
N/A
Yes
8.
Black Hills Exploration and Production, Inc.
Wyoming
100%
N/A
Yes
9.
Black Hills Gas Resources, Inc.
Colorado
100%
N/A
No
10.
Black Hills Gas Holdings Corp.
Colorado
100%
N/A
No
11.
Black Hills/Iowa Gas Utility Company, LLC
Delaware
100%
N/A
Yes
12.
Black Hills/Kansas Gas Utility Company, LLC
Kansas
100%
N/A
Yes
13.
Black Hills Midstream, LLC
South Dakota
100%
N/A
No
14.
Black Hills/Nebraska Gas Utility Company, LLC
Delaware
100%
N/A
Yes
15.
Black Hills Non-regulated Holdings, LLC
South Dakota
100%
N/A
Yes
16.
Black Hills Northwest Wyoming Gas Utility Company, LLC
Wyoming
100%
N/A
No
17.
Black Hills Plateau Production, LLC
Delaware
100%
N/A
No
18.
Black Hills Power, Inc.
South Dakota
100%
N/A
Yes
19.
Black Hills Service Company, LLC
South Dakota
100%
N/A
No
20.
Black Hills Shoshone Pipeline, LLC
Wyoming
100%
N/A
No
21.
Black Hills Utility Holdings, Inc.
South Dakota
100%
N/A
Yes
22.
Black Hills Wyoming, LLC
Wyoming
100%
N/A
No
23.
Cheyenne Light, Fuel and Power Company
Wyoming
100%
N/A
Yes
24.
Generation Development Company, LLC
South Dakota
100%
N/A
No
25.
Mallon Oil Company, Sucursal Costa Rica
Costa Rica
100%
N/A
No
26.
Wyodak Resources Development Corp.
Delaware
100%
N/A
No





--------------------------------------------------------------------------------




Exhibit B
Schedule 7.14 to the Credit Agreement


SCHEDULE 7.14

EXISTING INVESTMENTS
As of 6/30/15
1.
The Borrower holds investments in life insurance policies and nonqualified
deferred compensation plan accounts in the amount of $6,041,869.



2.
BHP holds investments in life insurance policies and nonqualified deferred
compensation plan accounts in the amount of $4,680,943.



3.
Wyodak Resources Developmental Corp. holds investments in life insurance
policies in the amount of $648,812.



4.
Black Hills Exploration and Production, Inc. holds investments in affiliates in
the amount of $315,901.







